DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communications files on May 24, 2022, claims 1, 8-9, and 16-17 are 
Amended, claims 7 and 15 are canceled and claims 21-22 are added per applicant’s request.  Therefore, claims 1-6, 8-14, and 16-22 are presently pending in the application. 

Statutory Review under 35 USC § 101
Claims 1-6 and 8 are directed toward a method and have been reviewed. Claims appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.

Claims 9-14 and 16 are directed toward an apparatus and have been reviewed. Claims appear to be statutory as the apparatus comprises hardware and is directed to significantly more than an abstract idea based on currently known judicial exceptions.

Claims 17-22 are directed toward a non-transitory medium and have been reviewed. Claims appear to be statutory as the medium exclude transitory signals. Claims perform the method of claims 1-6 and 8 which are directed to significantly more than an abstract idea based on currently known judicial exceptions.

Reasons for Allowance
Claims 1-6, 8-14, and 16-22 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior arts 2010/0171993, 2010/0094879, 9692762, and 7555,489 teaches generating fingerprint to documents base on document information or classification but does not teach generating a fingerprint on the document that is not classifiable.

The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:

As to claims 1, 9, and 17, the prior art of records fail to anticipate or suggest A method comprising: obtaining a plurality of text documents; classifying the plurality of text documents into one or more document categories based on a plurality of classification rules, wherein each of the one or more document categories include one or more first text documents of the plurality of text documents, identifying a second text document  that is not classifiable to the one or more document categories based on the plurality of classification rules;  after the plurality of text documents are classified into the one or more document categories based on the classification rules, generating one or more document fingerprints for respective first text documents in the one or more document categories; generating a second document fingerprint for the second text
document; and classifying the second text document into one of the one or more document categories based on the fingerprint for the second text document and the one or more document fingerprints for the respective first text documents, together with the other limitations of the independent claims.
The dependent claims 2-6, 8, 10-14, 16, 18-22 being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164